                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANITA ERICKSON,                                   CASE NO. C18-1029-JCC
10                           Plaintiff,                  MINUTE ORDER
11               v.

12    BIOGEN, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulated motion to continue
18   the stay until post-judgment motions are resolved (Dkt. No. 177). Judgment in this case was
19   entered on November 18, 2019. (Dkt. No. 158.) Federal Rule of Civil Procedure 62(a) provides
20   that the execution of judgment and enforcement proceedings are automatically stayed for 30 days
21   after entry of judgment. Pursuant to parties’ stipulation, the Court hereby ORDERS that the
22   automatic stay under Rule 62(a) shall remain in effect until the parties’ post-judgment motions
23   are resolved, and that Defendant need not seek a stay by bond or other security under Rule 62(b)
24   pending resolution of post judgment motions.
25          //
26          //


     MINUTE ORDER
     C18-1029-JCC
     PAGE - 1
 1        DATED this 20th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1029-JCC
     PAGE - 2
